Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 2, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  161899                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161899
                                                                    COA: 353209
                                                                    Genesee CC: 19-045059-FH
  JOSEPH LEE JONES,
            Defendant-Appellant.

  _____________________________________/

         By order of February 12, 2021, the prosecuting attorney was directed to answer the
  application for leave to appeal the July 8, 2020 order of the Court of Appeals. On order of
  the Court, the answer having been received, the application for leave to appeal is again
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 2, 2021
           b0526
                                                                               Clerk